Eanorrblo
        1. b. YJoho- pa@ 0


      AFClOlO 3828, VO(,Zat'8 AnnoCatod Clvll 5tahsto*, pro-
VI&or thbc tho tom*       oountl     trobAwoP*    Md •oouac~ tmr-
ury’ b8 u8.d la all provl8inu            relating  co rcbool
rball bo oon8truod co moan Cbo oouattdopo8lco~,iz?%t
tklo 8oa1881ato?8'  court       rbll     Ill0 rlth the stat. Doprrt-
meat of B&obtloa a 0091 of tlao bead of raid doporltorr            to
OOTO? rehool~.

        Ar.tlole 2629 o f th o lbmo oodlflutlon           pawvl’lo8 b8 Sol-
lovr t
               Ylitun tveatt da78 +ft*r the reo*ipt or
                       of it8 8oloctlon, the Countf De-
        l o o r Clfl~a to
         porltorf       rxecuto a good bad ruf’liolent
                      rhll
         bond, pqablo to the County JuQgs, ln amount
         lqu@l to Cbo prohblr uount of l?allabXo
         S&o01 ?und, vbloh UJ k             on doporlt    at my
         en. tlmo, utd of tho        pomaaoat    Couat~   Fund,
         to bo ortiutrd    by the Countr Buporlatmdeat,
         oc Carpi88l~on~     Court ln a ootatr bylag no
         suporlatMd8nt,    and 8tlall be conAltloaad that
         thr depomltory vi11 faithfully perfom      Lt8
         dutlor undo? thlo title,    and  rrfrly koep ati5
         faithfully  dirbuno the School Fund lo o o c dla g
         to fmv, anb pay ruab vbrrbntr a8 M# be drrva
         QI uld fund bl oapatmt        luthorlt~) prorl&d,
         In 110~ of raid boa& rueb doporltory mar 80-
         ours bald bobool Funda ln the 8a80 Manor aa
         Im nov rorldod bl Iav for qwlificrtlon        as
         CouatJ is po8ltory.
               %a* 1-A. la the ovont deporlcork8
         hare boon roloatsd bt the time of bdO$'tiOtt
         of tho aboro prer%,rlm, roeb doposltorlor    u),
         at optian, uouun ma14 Uchool hrnd br l    gp?ovo4
         rocurltlor otbor than by powma     bond.
         Artlolo     2824 ruthoricor      raoh oountr to roll     or dlr-
~080     OS the     lamb     gwtodto it Sor odueatianal vurpo8e8
and     imost       tho p~~ceedrthawof la bondrof tho tw r-c-
lflod      Cboroln.
     O\P 8iQv.r           Ceet hd thlm qrurtla  kiaro  it %n Uw
oano U Xomvnor ve           Couatyof Wlvmmton, 73 9.x. ~16, 11 8.Y.




             %o    have    not   found   w   0-u      ~orl~lon
     of mo        rtatatorvhloh8ako~         mo    OOuntJ tlwA@lwo?
     ~Nmtmalmn Of tan mmou?ltlom    bmlmaglq to tb
     p?Mamntmmhoml?ua&. ButholrPoqulPodbf8P-
     tlolm995 tmbopmn mmoountmf'tbmdobtmdum
     to an4 fkom hlr oouae, to Qinot peououtlonr
     dooordl4to   law fornowory   of all dmbtm that
     Ipbo   am hlr e0un~,urdrn     rlnkad ale-‘ool+
     lootioatbxJoof'.&tlelo s nqulPo8 hl8 to
     Vopmrtthm        dobtm4uato         -   omunty tm thm Oa-
     8im810nem1Oourt, ad tbo moxt lmmoaodlng me
     tid@  8-w8    -8 lUt&U       'Roau3.l&llTU
     tb Wn8y8, morurltlmm, 2r' all emu  mprtq
     ti th@ OOBSitJ
                  ilthimaldr -*tOhi     8W6088oT
     la offia~* niamarsUml.8  mPm lafYi8loattm
     a h oa v
            mvo mink ma t lb vul08to mp l8toma t d
     tb ooun~ t?euuPoP&mile br the l\utdl&
     of mo DoouPltlo8bolaglagto me mhoelt~
     of ma umy.'
    (Artlolmm995, 996 rod 997, mborr?m?mFrmdto
mo   courthwo ken bra ttorvu4 lm&tlmIom 171,   %
17l.l
    and ins, lltrO.b.,
                    1    .)
     If &O 8kttlkS-lath0 t0 fb OOUDW dO~8itOFJhW0
Eonor4blo R. 8. uyollm - pmg4                                 4


IlOt ohqpd            th4       1bV        tith 3’08~0t                 t0    th4         OUStw              Of       SUOh     84-
oWitfO8,           thM         th0       4bOVO-qUOt46               holdlag               UI8VOPS            OW            qUt#tiOD,
for the        St4tUtOS              Qit4d     by the           court         m           Still       it~        cfftat.

        m8        qUO#tiOD         d8p8hnmt    in 1931. Ve
                                        VOS bOfOrS              this
quot, the folloving fPOm L letto? o~S.~lon of June 9, 1931,
to Honorable 8. W. 1. ~WZ’S  State Superintendent of Publlo
~nStIWOt1Oll          (vol.           32,       Q.         344)t
             “It i8 OW OQilliOtl . . . th+t”thtttXl8
        'fund8 $8 8ynonylsoUa vith tbe krm 'mon4j'
        *I used in thi8 OOnnOCtiOtY . . . The term
         ‘fund8’
             lVida Sitlj
                    CCLIttl&MteS,                                                  U      U84d      in
        th4 St4tUt48      Ttl&tiVO  t0 ‘the OOUDty dtposi-
        tOl'p Of SChOO1 fUDd8, 8OI&.~h1~       t0 b4 pl804d
        vlth me ba& vhloh Ifill own lilttre8t OD
        the entire 4mouztt. In th18 OOmSrOi&i          S@,
        it VOtid     b0 ridiOtiOU8    t0 @84trt that 4ny
        b&z& vould paylntmecrrtto         the county for
        the jmlvlle         Of holding bond8 4r other84-
        Clll'iti48Kh YOh it Ta8 Dot .fl’44 t0 $411 01‘
        dispo8o           Of    Mb    tbU8    Wk4               money          for        it44lf.
        The  act          Is    based    upon    the
                                     well knovn f4ct
        that bsnk8 OM ltnd arOa4y deposited vith
        tlxm ad 4~11) Interest, snd thay are In
        turn olmrgsd With tht US0 Of th4 ln~rtey
        plraod with them, whkh     they in turn ~84
        in the   bsnking bUSilbS88.
                  (I
                       . . .
                  "
                       . . . . Lou we adrlmad that the cw-
         t&y  of tht bon&and   Other   MOUr~tiOS NP
        resenting ~ilNtStarellt8 Of the POI'mMtnt Sohool
        FuaG,       in sty OpiDiOD, VOtid     ti with the OOUnt$
         trtosurtr         of tit   county. By Artiole 1712
         th18      oPfiol(Lt    ir, requlrdd t0 deli?eP to hi8
         8UC04880~             IlOt     OtiJ         th4     lnOD4~8          OF       0-l’         POP
         trty     of the oounty in his hands, but a80
         th4     StCIX’iti48.                  tI18        gewral            bond        OOV4PS             ..
         hi8     P44pOnslbLIlty rOr SUOh 84CUPiti48. Kelap
         nor     v. County of Omlromten, 73 Tax. 216."
                                                                                                                   ‘,      ,(
                                                                                                                   * “.‘..




~onoralo               8. 8. uyOh4 - w                             5



     It Is out oplnlon that the popmr oon8tmotlon                                                            or
tQm 14~ 18 4naouno4d in the above-quoted o~lnloa.

        e18            OODOhSi0tt                  18 fWtir i.O
                                                              w dM                      lXWM tlOD            Or
   ltdUtOB
tax4                          th4nm4lvbm.
        &Mole      la provt&lag for tbo 8wmtJ bonds or
                              2547
6OUD+Q dO~BitOPiO8   mW1d48   tbd thOJ Ihti k in M (L-
mount "4quU to tii4 crmtlt8atod hlghort dally bal4no4 0r
#U&h OOUn~  W dettrmiwd     w t&   cOEd8~iOItO~8     COU’t,
8U4h latim&t4d dally belanoe t0 b4 L.B tr0 OVOnt 1488 than
StVttlty-ihO FOP Otnt~~oi        the hQhO8t      drily balenot
6f   Stid        oounty             for      tho    next      preoedlng          par,         1488     the    a-
mount of bond funds ncolrod            md trptndod, provided, hov-
over, ID tb4 tYOnt th4t        eOUTitY   fU.ttdSderhod fi0m tht
S&4     Of OOUQ~   84OUJ’itit4    during th0 krm #UC& bond art
dtporltod,     lu0h C0~~l8810~4~8 Court shall Mqulra        a&&i-
timRl bond e&/or bODd8,           Uxd/Or   &hit@ Or 8eouritle8
4QI.u     t0 tbs WIIOIIDtOr SU0h 4dditiOnti OOWIe hrad8."
(daphP818     Supplied)

         Artlole 298                       ~OvideS           In vwtr

              "Uhentwr , piter                               the  croatloa of 0
         oouatttydepository, AS                              by th18  &t  ~ovidtd,
         there ohall 4oorut to                               the        aountg   w       My     Sub-
         dlvlsiw   theroo~, any                              iUnd8
                                                             ._    _ Or !nQtttyt
                                                                          ._                fPom
            the      S&t4 DOWiS   WOr  OUlWVlSO,        tll0                             CowriB-
            tiiOml.8cOUl@t Or muoh OOUDtr          at   it8    fir8t
         lssdtlng UtW        SU4h   BP4OiCi      rUDd8 &a         h4YO
         OOStO into   th0   TrOaSUTJ,       Or dtpO#it~          Or
         D& t OOMty, 0’2        80 ldOD th4P44ft4P           U   Ouy
         bo prMtiooua,tBv    mko VrlttendOmand
         upon the dul7 uaoredit4d 4ad lBt&blISh de-
         pO#itorJ 4r th 0COUnw for l 89801a    ai-
         tiord  bond 08 BU4h dOpOSitOF7 ia l *Um 4-
            QU.Sd      t0  the            KhOlt       SAIOUtIt         Or SU4h   8~401a
            fu0d,       t0 bt             kept      in rOrO4             SO ~OD#  (LB #U&I
            fund8       ma&in               In     such 6tpaSitory.

            It    i8        88~1        1~   thy     rlr#t
                                                     %tit tb4 SW4iQX&UCO
                                                                    bond 18
to b o o fa ~
            mo unt
                 lqu&l to the                    "48tlmakd highest dally
baliU30eq.                  It Ia our opinion that t&4 vord "balan04' oon-
    Eonoreble R. 8. Wyoho - PW     6


                                             .
                              aoo~unt where roaoys may be deposited
    md lllthdrawn on rrsquent ooosslons.    In the seoond pl&oo*
    It Is obvious that the surety bond Is sot to oover ssourl-
    ties, for provIsIon is mede f6r 8thbdditional bond to oover
    sddit1oas.l funds realized from the ssle o? seourltles.
         It would bb lncon   UOU8 to ray that the seoupltles sre
    to be In the oulltody OF the depwltory  tr the surety bond
    under the law does not make provIblon to oover then.    HUBI-
    ripal bonds we negotiable ln8trument8, and the title    to
    moot bonds passes by delivery.   It IS our opinion that the
    Legislature did not Intend that county-ovned securltles
    should be plaoed In ‘the oustody 6f the county depoeltom.
    This Is evident from the requirement that the oounty de-
    posltory’must furnzsh an addltlonel surety bond to cover
    sdditlonaJ funds realized from the ssJ.e of recurltles  and
    deposited wit& the depository.
          You er6, therefore, advised that it is the opinion of
    this’ department that the curtody of bonds owned by the oounty
    permanent school fund 1s properly vlth the county treasurer,
    and not the county depository.
          You &ek whether the omnlssloneral      court has the author-
    ity to require an additlonsl     seourlty bond for the safieReep
    lng of these bonds.     Your attention   1s directed to Article
    1704 which provides that the oounty tZ4asureF shall give b-’
    bond payable to the oounty judge, to bt approv’ed bg the eon+
    nls4~on4rrt   ootirt "in such sum is suoh oourt may deem neoes-
             Artlele 1705 provide8 that the ootmnlssIonerst oourt,
    k%&        It considers the bond or bends losufflolent,     shall
    require such treasurer to give another bond or bonds or en
    sddltlonel bond or bonds.    Thlr authority is impi    for the
    court to require an additIonal bond If it determines that
    the preeent bond IS lnsufflolcnt.
                                         Vtry truly youra,



/     L---‘ -
    GUS-bv


                                                                   APPROYE
                                                                    OPINION
                                                                   COYMll
                                                                 r,_”/I-+: